THE COURT
held that the testator became absolutely bound: that the recital in the bond, that it was deemed expedient that Hoyt should give additional security, did not necessarily or by any fair inference import conditional or contingent security: that the condition of the bond was in the terms prescribed by the first section of the act of congress of March 2. 1799 (1 Stat. 705), and found in all the official bonds of collectors; that the recitals were intended to show that Phelps was not the sole surety for Hoyt, but had become such in addition to the sureties in the two prior bonds; that such additional security might be absolute or conditional, depending upon the terms of the obligation; and that, in this instance, it was as absolute as words could make it.
Judgment for plaintiffs.